Citation Nr: 9903078	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-42 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 for a period of convalescence following 
outpatient treatment in April 1992.  

2.  Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
beyond November 1, 1992, following surgery in August 1992.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as due to or as a consequence of the 
veteran's service-connected right knee disability.  

4.  Entitlement to service connection for a left knee 
disability, claimed as due to or as a consequence of the 
veteran's service-connected right knee disability.

5.  Entitlement to service connection for a low back 
disability, claimed as due to or as a consequence of the 
veteran's service-connected right knee disability.  

6.  Entitlement to an increased rating for status post right 
anterior cruciate ligament repair with medial meniscectomy, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
January 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the veteran's service connection claims, his 
increased rating claim, and entitlement to an extension 
beyond November 1, 1992, for a temporary total rating for 
convalescence, arises from an May 1993 rating action with 
which the veteran disagreed in June 1993.  A statement of the 
case was issued in November 1993 and, later that month, the 
veteran perfected an appeal with regard to those claims when 
he submitted a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  

With regard to the claim concerning entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.30 for a 
period of convalescence, following outpatient treatment in 
April 1992, the Board observes that it was denied in an 
October 1993 rating action.  The only notification of the 
decision the veteran appears to have received, however, was 
the November 1993 statement of the case, which included a 
discussion of that matter.  Despite the absence of any 
specific notification regarding his appellate rights with 
respect to this issue, the Board construes a statement 
received from the veteran, in January 1994, as a notice of 
disagreement with this decision.  The issue was again 
discussed in a January 1995 "supplemental" statement of the 
case, which is construed as a statement of the case with 
respect to this issue.  As indicated above, the veteran had 
60 days within which to submit a substantive appeal, in order 
to perfect this issue on appeal before the Board.  The record 
does not reflect, however, that the veteran submitted any 
additional comments regarding this issue within that time 
period.  Nevertheless, the RO issued another supplemental 
statement of the case to the veteran in July 1995, in which 
that issue was mentioned.  In the cover letter to that 
document, the veteran was advised that, if it contained an 
issue that he had not included in his previous substantive 
appeal, he could respond within 60 days to perfect an appeal 
as to that issue.  In early September 1995, prior to the 
expiration of that 60-day period, the veteran did respond to 
that supplemental statement of the case, by the submission of 
a VA Form 9 in which he discussed this aspect of his claim.  
In view of the veteran's compliance with the instructions 
provided by the RO as to the steps necessary to perfect an 
appeal in this regard, the Board considers this claim to be 
in appellate status.  

The Board also notes that, in a June 1995 statement, the 
veteran appears to have raised a claim for service connection 
for a thoracic spine and cervical spine disability secondary 
to his service-connected right knee disorder.  Although an 
August 1997 rating action denied service connection for 
thoracic and cervical spine disabilities, it is observed that 
a September 1997 statement from the veteran could be 
construed as a notice of disagreement with those decisions.  
That is not entirely clear; however, since these issues are 
not inextricably intertwined with the claims now on appeal, 
they are not properly before the Board at this time.  These 
issues are, however, referred to the RO for action deemed 
appropriate.  

The Board also notes that an August 1997 statement could be 
construed as an attempt to reopen a claim for service 
connection for scars on the veteran's lip and left eyebrow.  
September 1997 statements could be construed as attempts to 
establish entitlement to an increased rating for the 
residuals of a left mandible abscess, an increased rating for 
venereal warts, and service connection for a psychiatric 
disability, claimed as due to service-connected disabilities.  
The record does not reflect, however, that any formal action 
with regard to these matters has been undertaken.  In view of 
that, they are not in proper appellate status for review by 
the Board.  Moreover, since they are not inextricably 
intertwined with the issues perfected on appeal, they will 
not be further addressed herein, but are referred to the RO 
for appropriate action.  

Finally, it is observed that, on the November 1993 VA Form 9, 
which perfected a number of issues on appeal, the veteran 
expressed a desire for a hearing before a Member of the 
Board.  Early the next year, the veteran did offer testimony 
at a hearing before personnel at the regional office, but he 
was not scheduled for any hearing before a Board Member.  As 
events unfolded, the veteran did request another hearing at 
the RO, which was scheduled to take place in February 1998.  
In a statement dated in February 1998, however, the veteran 
withdrew his "request for a personal hearing regarding my 
appellate issues.  I wish to have my claim forwarded to the 
Board of Veterans Appeals for their immediate action."  This 
is construed as a request to withdraw all hearing requests, 
including the one for a hearing before a Board Member made 
back in 1993.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to his claims for 
benefits pursuant to the provisions of 38 C.F.R. § 4.30, and 
for increased ratings, has been obtained by the RO. 

2.  The veteran did not undergo surgery when treated in April 
1992, nor did that treatment result in immobilization by 
cast, without surgery of his right knee.  

3.  The veteran's August 1992 knee surgery was productive of 
severe postoperative residuals through December 31, 1992, but 
did not require convalescence thereafter.  

4.  The veteran's assertion that he developed a bilateral hip 
disability, a left knee disability, or a low back disability 
due to his service-connected right knee disability is not 
supported by any medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.  

5.  The veteran's right knee disability is productive of no 
more than moderate recurrent subluxation or lateral 
instability, and is not shown to be productive of limitation 
of extension beyond 5 degrees or limitation of flexion to 60 
degrees or less. 

6.  The veteran's right knee disability includes degenerative 
joint disease/traumatic arthritis, which, however, is not 
productive of limitation of motion to a compensable degree 
under the appropriate diagnostic codes for evaluating this 
disability. 

CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for a period of 
convalescence, following outpatient treatment in April 1992, 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).

2.  The criteria for an extension of a temporary total rating 
for convalescence, to December 31, 1992, following a surgery 
in August 1992, have been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral hip disability, claimed as 
due to his service-connected right knee disability.  38 
U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability, claimed as due 
to his service-connected right knee disability.  38 U.S.C.A. 
§ 5107 (West 1991).  

5.  The veteran has not submitted a well grounded claim for 
service connection for a low back disability, claimed as due 
to his service-connected right knee disability.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The criteria for an evaluation in excess of 20 percent 
for status post right anterior cruciate ligament with medial 
meniscectomy due to recurrent subluxation or lateral 
instability or limitation of flexion or limitation of 
extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).

7.  The criteria for a separate compensable (10 percent) 
evaluation for traumatic arthritis of the right knee with 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5110, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he re-injured his 
service-connected right knee disability in April 1992, and 
that this resulted in such impairment that he should be 
assigned a temporary total rating from the date of the injury 
to the time of the August 1992 surgery that was apparently 
performed to address the consequences of that re-injury.  He 
also contends that his right knee was productive of such 
impairment following his August 1992 surgery that he should 
be assigned a temporary total rating for convalescence 
following that surgery, effective through the early part of 
1994.  The veteran further contends that the impairment 
caused by his service-connected right knee disability is far 
more severely disabling than reflected by the schedular 
evaluation currently assigned, and that the service-connected 
right knee disability has resulted in the development of 
bilateral hip disabilities, a left knee disability, and a low 
back disability, all of which, themselves, should be service 
connected.  

The Board finds that the claims for an increased rating for 
the veteran's right knee disability, as well as his claims 
for benefits under the provisions of 38 C.F.R. § 4.30, are 
well grounded within the meaning of 38 U.S.C.A. § 5107, in 
that the veteran has stated a plausible basis for awarding 
the claimed benefits.  The Board further finds that VA has 
met its duty to assist in developing the facts pertinent to 
these claims, as the records the veteran has identified as 
supporting them have been obtained, and he has been examined 
for VA purposes in connection with these matters.  
38 U.S.C.A. § 5107.  

A review of the record reflects that the veteran sustained an 
injury to his right knee during service.  This was diagnosed 
as an anterior cruciate ligament tear and a medial collateral 
tear.  Shortly after his discharge from service, he submitted 
an application for VA benefits in connection with his knee 
impairment.  When he was examined for VA purposes in February 
1986, it was recorded that the veteran complained of 
discomfort in the knee after prolonged standing, as well as 
some occasional instability.  It was also noted that he had 
been provided a Lennox Hill brace, and that there was a 
grossly positive dorsi indicating loss of the anterior 
cruciate ligament on the right side.  The diagnosis was 
"[h]istory of injury right knee, post operative status 
partial meniscectomy with residual significant laxity of the 
anterior cruciate ligament . . . ."

In an April 1986 rating action, service connection was 
granted for right knee meniscectomy, and a 10 percent 
disability evaluation was assigned.  This rating was made 
effective from January 1986.  The veteran appealed the 
disability evaluation to the Board and, in an April 1987 
decision, the Board awarded the veteran an increase to a 20 
percent rating.  In a May 1987 rating action, that award was 
made effective from January 1986.  

In August 1992, the veteran advised the Philadelphia, 
Pennsylvania, Regional Office, that he had been recently 
admitted to the Philadelphia VA Medical Center (VAMC) for 
right knee surgery, and he requested a temporary 100 percent 
rating for any necessary period of convalescence.  In October 
1992, the aforementioned RO received a copy of a letter the 
veteran had apparently submitted to his service organization 
representative.  In that letter, the veteran expressed a 
desire to establish an overall increased rating for his right 
knee disorder, as well as entitlement to a temporary 100 
percent rating for convalescence.  

In October 1992, the RO apparently reviewed the August 1992 
Operation Report and a September/October 1992 VA outpatient 
treatment record submitted by the veteran as an attachment to 
the October 1992 letter he sent to his representative.  The 
Operation Report revealed that the veteran underwent a 
meniscectomy of the anterior part of the medial meniscus of 
the right knee on August 20, 1992.  The outpatient treatment 
record is handwritten and difficult to read, but appears to 
reflect that the veteran would need extensive physical 
therapy.  In a postscript on that record dated October 2, 
1992, it was noted that the veteran would be unable to work 
until he had completed the full course of his physical 
therapy.  The precise timetable for that physical therapy, 
however, was not set forth.  On this evidence, the RO, in an 
October 27, 1992, rating action, awarded the veteran a 
temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.30, effective from August 20, 1992, to October 
1, 1992.  The veteran was informed of this decision and of 
his appellate rights in a letter addressed to him in early 
November 1992.  

On October 30, 1992, the RO received a copy of an October 20, 
1992, letter the veteran had sent to his Congressional 
representative.  In that letter, the veteran expressed his 
belief that he was entitled to a temporary total disability 
rating, and to additional compensation, for having injured 
his right knee while participating in vocational 
rehabilitation.  More specifically, he believed he was 
entitled to a temporary 100 percent rating from April 16, 
1992, when he re-injured his knee, until January 10, 1993, 
when he apparently believed he would complete physical 
therapy.  The veteran also expressed dissatisfaction with the 
treatment he had received following his April 1992 injury.  
He related that he was told he could not see an orthopedist 
until July, and when he did see this specialist, was advised 
that he could not get a follow-up appointment until September 
29, 1992.  Other arrangements were apparently made at a 
different VAMC and, as set forth above, he underwent surgery 
in August 1992.  Finally, the veteran indicated that, as a 
result of his right knee disability, he had developed a 
bilateral hip disability and a low back disability.  

Thereafter, the RO received another statement from the 
veteran in November 1992.  In that statement, he disagreed 
with the time period during which he was assigned a temporary 
total rating, and requested an extension.  He also expressed 
his belief that he had developed a left knee disability 
secondary to his right knee disability.  In a May 1993 rating 
action, the VARO granted an extension of the temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 to 
November 1, 1992, and denied service connection for any right 
hip disability, any left hip disability, any left knee 
disability, and any low back disability as secondary to the 
right knee disability.  The RO also denied entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's right knee disorder.  The veteran was notified of 
this decision in a letter addressed to him dated May 20, 
1993.  

Shortly before the RO issued its May 1993 rating decision, a 
statement from a physical therapist at the Allentown, PA, VA 
outpatient clinic was received.  This disclosed the veteran 
had been a patient there for the preceding seven months while 
undergoing "extensive strengthening for right knee 
instability."  In June 1993, the RO received the veteran's 
notice of disagreement with the decisions rendered in the May 
1993 rating action.  At that time, he indicated, among other 
things, that he believed he was entitled to an extension of 
his total rating for convalescence purposes to April 1, 1993.  
In a September 1993 statement, the veteran contended that his 
temporary total rating for convalescence should extend to May 
1, 1993.  In an October 1993 letter, the veteran argued that 
he should be awarded a 100 percent rating for a period prior 
to his August 1992 surgery, as well as for his post-surgical 
convalescence.  Specifically, he contended a 100 percent 
rating was appropriate from April 1992, when he re-injured 
his right knee, through May 1, 1993.  

In an October 1993 rating action, the RO denied entitlement 
to a 100 percent convalescence rating for the period from 
April 16, 1992, to August 19, 1992, and after November 1, 
1992.  Thereafter, the veteran has vigorously contended, in 
numerous letters, as well as at his hearing, that he should 
be assigned a 100 percent rating from the date of his injury 
in April 1992 to sometime after the November 1, 1992, date 
assigned by the RO to compensate for the period of 
convalescence required after the August 1992 surgery.  As to 
the date to which the convalescent rating should be extended, 
the veteran has not been entirely consistent, but has at 
times indicated that it would be appropriate to extend this 
rating until the early part of 1994. 

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release, if the treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the knee is considered a major joint 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or 
three months beyond the initial three months may be made 
under § 4.30(a)(1), (2), or (3) and extensions of one or more 
months up to six months beyond the initial six-month period 
may be made under section 4.30(a)(2) or (3).

a.  Benefits under 38 C.F.R. § 4.30 prior to August 1992

The veteran's contentions are clear.  He re-injured his 
service-connected right knee disability in April 1992.  That 
injury, he believes, resulted in such impairment that he 
should be assigned a temporary total rating from the date of 
the injury to the time of the August 1992 surgery that was 
apparently performed to address the consequences of that re-
injury.  

The evidence in this case includes the report of an 
examination conducted for VA purposes in June 1991.  This may 
be used as a gauge to determine the extent of impairment 
present in the right knee prior to the April 1992 injury.  At 
the time of that examination, it was recorded that the 
veteran complained that he had difficulty standing or walking 
for prolonged periods, that he was unable to jog or swim, and 
that it was necessary for him to wear a brace if he were to 
ride a bicycle.  Physical examination revealed that there was 
no swelling or tenderness along the medial joint margins.  
There was, however, some instability with anterior pressure 
on the knee, which was otherwise laterally and medially 
stable.  X-rays of the right knee were considered negative, 
although a bony exostosis projecting from the lateral aspect 
of the right femoral diaphysis was noted.  (This was 
considered to be of questionable significance and, in that 
regard, the Board notes that a right knee X-ray taken in 
service, in February 1985, revealed an area of calcification 
or ossification along the lower shaft of the right femur at 
that time.)  

Chronologically, the next medical records associated with the 
claims file are dated in April 1992.  These indicate that, on 
April 17, 1992, the veteran was seen for right knee 
complaints, the onset of which occurred when he jumped from 
the back of a pick-up truck, and landed on his right foot.  
This evidently produced pain and swelling of the right knee.  
(The actual treatment record is very difficult to read owing 
to the poor quality of the photocopy.)  It was also noted 
that the veteran was unable to fully extend his leg due to 
pain, and that there was mild tenderness along the lateral 
aspect of the knee.  X-rays taken on that date revealed the 
presence of small suprapatellar joint effusion, but no 
fracture.  The diagnostic assessment was "Sprained [right] 
knee - [history of] torn cartilage & ACL."  The treatment 
plan was "intermittent ice application, rest & ace wrap."  
The veteran was also provided prescription medication.  

On April 30, the veteran returned for a re-check of his knee, 
and at that time he reported that the pain continued, 
although the edema had decreased.  It was also recorded that 
the veteran continued to use crutches, and that he had not 
stood much.  Physical examination revealed that there was 
"no tenderness, erythema, or edema - full [range of motion] 
but pain with extension."  X-rays taken at that time 
revealed no fracture, no arthritic change, and no joint 
effusion.  The diagnostic assessment was right knee pain 
secondary to injury and possible torn cartilage.  The veteran 
was also apparently advised of strengthening exercises to the 
upper leg, and offered an appointment with an Orthopedic 
Clinic.  As he was "leaving in mid-May," however, no 
appointment was evidently made.   

The next available medical record is dated in June 1992.  
This is also a VA medical record, although the location of 
the medical facility is not identified.  In any event, at 
that time, the veteran was seen for complaints of a swollen, 
painful knee, which were considered to be the result of a 
torn posterior cruciate ligament and menisci.  In connection 
with that, arrangements were made to have an MRI accomplished 
at a private facility.  This was performed later that month, 
and revealed the presence of joint effusion; free edge 
defects of the body and posterior horn regions of the medial 
meniscus consistent with either previous surgery or free edge 
tears in these regions; findings consistent with some 
anterior cruciate laxity, or a partial tear near the femoral 
attachment; a small superior surface tear of the medial 
meniscal body; and degenerative changes.  These records also 
reflect that veteran was provided a cane at this time, and 
another record indicates that arthroscopic exploration and 
treatment was being arranged at the Philadelphia VAMC.  In 
August 1992, the veteran was admitted to that facility, where 
a surgical arthroscopy of the right knee and meniscectomy of 
the anterior part of the medial meniscus was performed.  

The foregoing evidence clearly demonstrates that the veteran 
did not undergo any surgery when he visited the VA medical 
facility in April 1992 (or any time after that prior to 
August 1992).  Therefore, it is evident that he does not 
satisfy the criteria for a temporary 100 percent rating under 
the provisions of 38 C.F.R. § 4.30 (a)(1) or (a)(2).  The 
evidence also fails to demonstrate, nor has the veteran 
alleged, that his right knee was immobilized by a cast at any 
time during this period.  While the evidence shows that the 
veteran was provided crutches, a cane and an ace wrap, there 
was no indication that his knee was placed in a cast.  Thus, 
the veteran also fails to satisfy the criteria for a 
temporary 100 percent rating under 38 C.F.R. § 4.30 (a)(3).  
In view of this, the Board must find that the evidence is 
against the claim for entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
following outpatient treatment in April 1992.  



b.  Extension of benefits under 38 C.F.R. § 4.30 beyond 
November 1, 1992

Regarding the veteran's claim for an extension of a temporary 
total rating pursuant to 38 C.F.R. § 4.30 for a period of 
convalescence beyond November 1, 1992, following surgery in 
August 1992, the Board notes that the only medical record 
associated with the August 1992 surgery contained in the 
claims file is the operation report.  While this provides a 
technical description of the procedures performed, it is not 
particularly descriptive of the extent to which there was any 
residual impairment arising from the surgery.  Similarly, 
there is no record of any follow-up report that is dated 
prior to September 29, 1992.  That document, however, 
revealed that the veteran was considered to be in need of 
"extensive" treatment for his right "quad in [physical 
therapy]."  As previously mentioned, there was also an 
additional note that, while difficult to read since it was 
handwritten, appears to indicate that the veteran was to 
return to see the physician who had prepared the record, in 
three months.  In a postscript dated October 2, 1992, this 
same physician wrote that the veteran was "unable to work 
until full course of p[hysical] t[herapy].  Then 
reevaluate."  

Since the veteran has already been assigned a temporary total 
rating following his August 1992 surgery that was effective 
through the end of October 1992, the absence of any treatment 
records dated prior to September 29, 1992, does not prevent 
the Board from determining whether or not the evidence dated 
after October 1992 reflects that the criteria for an 
extension of convalescence rating were met.  Indeed, the 
record does contain copies of outpatient reports dated 
through the remainder of that year.  Specifically, these show 
treatment on November 6, 13, 17, and 30, as well as on 
December 2, 4, 7, 9, 16, 17, 19, 22 and 23, 1992.  
Significantly, the November 30 record reveals that the 
veteran was using a cane and a knee brace, and was still 
"considered to be in the acute stages of medical care and 
currently is undergoing rehabilitation and recovery."  

The December 1992 records reflect fairly frequent sessions of 
physical therapy.  On December 2, it was noted that the 
veteran complained of right knee laxity, but that he was 
"very 'into' ex[ercising]" and had to be cautioned as to 
its limits.  He was also apparently provided some sort of 
knee flexion exercise.  On December 4, it was recorded that 
the veteran reported that these exercises relieved his knee 
pain, and he was advised to continue them.  The December 7 
record reveals that the veteran was seen for complaints of 
back pain, rather than for his right knee, although it was 
noted that there was atrophy of right thigh muscles.  The 
veteran was advised to continue his exercises on December 9 
and, on December 16, he reported that he was "beginning to 
feel muscles of [the right lower extremity] are able to 
support his 'every move.'"  On December 17, the veteran was 
seen in the orthopedic clinic.  At that time, it was noted 
that he was "not working because of rehab."  It was also 
noted that there was "2+ Lachman" and slight effusion of 
the right knee, and that the veteran had a knee brace.  The 
records dated on December 18, 22, and 23, indicate that the 
veteran continued with his physical therapy, which, it was 
specifically noted, was for muscle strengthening.  

Subsequently dated records, from January through the end of 
May 1993, disclose that the veteran continued to attend 
physical therapy sessions throughout this entire period.  On 
January 29, 1993, it was recorded that the veteran had been 
doing well until he slipped on ice at the beginning of the 
month, which caused some effusion.  At the end of the month, 
however, there was no effusion, and it was noted the portals 
were healed.  Nevertheless, there was some quadriceps atrophy 
and medial joint line tenderness.  

A report from a physician at the orthopedic clinic dated 
March 9, 1993, revealed that this physician considered that 
the veteran needed six more months of physical therapy, three 
times per week.  Records dated March 12, 1993, indicated that 
the veteran was employed at that time, and, on March 31, 
1993, he underwent an examination.  This revealed the 
presence of anterior cruciate laxity of the right knee, 130 
degrees of flexion, and normal strength in the quadriceps and 
hamstrings.  When seen on April 6, 1993, the veteran was 
advised to continue physical therapy/quad exercises three 
times per week, although it was also noted there was no 
medial lateral laxity of the right knee.  On April 26, 1993, 
it was recorded that the veteran missed his physical therapy 
appointment, because he was working, and on May 7, 1993, it 
was recorded that the veteran had full range of motion of his 
right knee, with no abnormalities noted on examination.  That 
notwithstanding, an orthopedic clinic noted dated May 21, 
1993, revealed that the veteran should continue with his quad 
exercises.   

Chronologically, the next VA medical record is dated in July 
1993.  Prior to that, however, the veteran underwent a 
private evaluation in June 1993.  This private evaluation 
report revealed that the veteran complained of pain with 
prolonged standing, occasional episodes of locking with 
motion, and giving way.  The giving way occurred 
approximately two times per week, and produced periods of 
swelling and discomfort.  Physical examination revealed "1+ 
effusion," with flexion to 135 degrees and full extension.  
There was also medial joint line tenderness, as well as trace 
valgus laxity at 30 degrees flexion and mild pivot shift on 
internal rotation with moderate pivot shift on external 
rotation.  There was, however, no varus or valgus laxity at 
full extension and no evidence of posterolateral or 
posteromedial instability.  Nevertheless, early degenerative 
changes associated with the veteran's knee problems were 
identified.  The veteran was informed that his options were 
bracing and continued rehabilitation, or reconstructive 
stabilization.  He was also advised that the chance of 
decreasing arthritic progression was best in the stabilized 
knee, although that had not actually been documented.  

The July 1993 VA outpatient treatment record revealed that 
the veteran reported knee instability, occasional swelling, 
pain, and locking.  Physical examination revealed no 
effusion, or lateral joint line tenderness, but there was 
quadriceps/ hamstring atrophy and medial joint line 
tenderness.  Range of motion was from 0 to 120 degrees.  It 
was recommended that the veteran continue with aggressive 
physical therapy of his quadriceps and hamstrings, but that 
he was also a good candidate for anterior cruciate ligament 
reconstruction.  

Between September and December 1993, the veteran received 
physical therapy for his right knee at a private medical 
facility, the Mahoning Valley Rehabilitation and Sports 
Medicine Center.  In October 1993, it was noted that the 
veteran's right knee strength had improved considerably since 
the initial evaluation, but that the knee still would give 
out.  A VA medical record, dated in October 1993, revealed 
that the veteran complained that his knee would give way 
often, but there was no effusion, and it was recorded that 
the veteran did not desire reconstruction.  

In December 1993, the veteran underwent an examination for VA 
purposes.  At that time, he reported that his knee would give 
out on him, and caused him to change his gait pattern.  It 
was also noted that the veteran wore a brace, but the knee 
had motion to 130 degrees, and what was considered to be 
"good strength."  There was also a slight degree of 
anteroposterior and medial laxity as compared to the left 
knee.  

The next chronological medical record associated with the 
claims file is dated in February 1994.  This document, while 
difficult to read because of the penmanship of the physician 
who apparently prepared it, does not appear, however, to 
address  the veteran's right knee.  Rather, it appears to 
concern complaints related to the low back.  As this record 
does not appear to reflect any knee complaints, and the 
veteran has not generally argued that his entitlement to an 
extension of benefits under 38 C.F.R. § 4.30, should go 
beyond this period, it will not necessary to consider any 
subsequent records for the purposes of evaluating this 
particular aspect of the veteran's appeal.  (It will, of 
course, be necessary to consider these and all subsequent 
records when evaluating the claim for the appropriate 
schedular rating for the veteran's disability.)

The criteria for determining entitlement to an extension of 
benefits under 38 C.F.R. § 4.30 have been set forth above 
and, after reviewing the foregoing evidence, the Board 
concludes that an extension of these benefits through 
December 31, 1992, is warranted in this case.  In this 
regard, it is observed that, in early October 1992, less than 
two months after the veteran's surgery, one of his treating 
physicians concluded that the veteran would not be able to 
work until he had completed a full course of physical 
therapy.  That same physician also indicated that he desired 
to see the veteran again in three months.  While this does 
not explicitly set forth that a three-month period was 
considered by this physician to be necessary for post-
operative physical therapy, it strongly suggests that to be 
the case.  That three-month period would have elapsed at the 
end of December 1992, and the evidence demonstrates that the 
veteran continued to participate in physical therapy through 
that time.  

The evidence also shows that, on November 30, 1992, the 
veteran was still considered to be "in the acute stages of 
medical care and currently . . . undergoing rehabilitation 
and recovery."  This would be consistent with the opinion 
provided, the previous month, regarding the veteran's need 
for three more months of extensive physical therapy.  In 
addition, the use of the word "recovery" implies that the 
focus of the therapy, at least at that time, was intended to 
address the consequences of the previous surgery.  

In view of the medical opinion regarding the veteran's need 
for three additional months of physical therapy before he 
would be able to work, as well as the November 1992 record 
revealing that the veteran remained in the acute stages of 
medical care and recovery following his surgery, the Board 
finds that the evidence supports the conclusion that the 
August 1992 surgery was productive of what may be considered 
to be severe postoperative residuals through December 31, 
1992.  Accordingly, an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
following the August 1992 surgery, to December 31, 1992, is 
granted.  

As to the period after December 1992, the Board acknowledges 
that the veteran continued to participate in physical 
therapy.  Indeed, but for a break between June and August 
1993, this therapy took place through the entire year.  What 
must be remembered, however, is that entitlement to benefits 
under 38 C.F.R. § 4.30 is based upon the need for 
convalescence following surgery.  The award of this benefit 
is not based upon the underlying impairment present with 
respect to a given disability, which exists simultaneously 
with the period following surgery performed to treat that 
disability.  As indicated above, in January 1993 records, it 
was reported that the veteran had been doing well until he 
slipped on the ice earlier that month.  It was also recorded 
that the portals through which access had been obtained to 
the veteran's knee to perform the August 1992 surgery were 
healed.  Records dated in March 1993 reveal that the veteran 
was considered to have normal strength in the quadriceps and 
hamstrings, and they also showed that the he was well enough 
to obtain employment.  Records dated in April 1993 also show 
that the veteran was employed (although he apparently 
subsequently left that employment) and, in May 1993, it was 
recorded that the veteran had full range of motion of his 
right knee, with no abnormalities noted on examination.  

In the Board's view, the foregoing evidence demonstrates 
that, after December 31, 1992, the August 1992 surgery was 
not productive of residuals such as incompletely healed 
surgical wounds, therapeutic immobilization of the knee, the 
necessity for house confinement, the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited), or what may otherwise be considered severe 
postoperative residuals.  Accordingly, entitlement to an 
extension of a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence beyond December 31, 
1992, is not warranted.    

c.  Service Connection

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether he has presented 
well-grounded claims.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claims must fail and there is no further duty to assist 
in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
"[a] claim for secondary service connection, like all 
claims, must be well grounded."

With respect to the specific claims at issue, the Board 
observes that the veteran has been complaining of hip pain 
(predominantly, left hip pain), left knee pain, and low back 
pain for several years, beginning shortly after the surgery 
that was performed on his right knee in August 1992.  As 
indicated above, however, his complaints of pain 
notwithstanding, there are fundamental requirements that must 
be met for the veteran to prevail in his claim for VA 
benefits.  In particular, the disability for which service 
connection is sought must be present.  Moreover, its presence 
must be established by competent medical evidence and, in the 
context of this case, the onset or aggravation of the 
disability for which service connection is sought must be 
linked (by competent medical evidence) to the veteran's 
service-connected right knee disorder.

The veteran's unsubstantiated allegation of the presence of a 
disability and its nexus to his right knee disability is not 
sufficient to establish service connection, since the 
veteran, as a lay person, is not competent to render any such 
medical opinion.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).

Regarding the veteran's left knee, the Board notes that, when 
he was examined in April 1994, it was recorded that there 
were no objective orthopedic findings to support the 
subjective symptomatic complaints, and the examiner did "not 
find evidence to indicate that the complaints about the left 
knee are secondary to the disability in the right knee."  
When the veteran was examined in March 1997,
X-rays of the knee revealed that it was "within normal 
limits" and there was no diagnosis entered with respect to 
that joint.  

Regarding the veteran's right hip, like the left knee, the 
record is devoid of any medical evidence reflecting the 
presence of a current disability.  Indeed, there are very few 
medical records reflecting any right hip complaints.  The 
most recent appears to have been in November 1993.  At that 
time, however, there was no specific disability diagnosed 
with respect to that hip.  When examined in March 1997, it 
was recorded that the right hip exhibited a full range of 
motion, with no pain or clicking and, again, there was no 
specific right hip disability diagnosed.  

With respect to the veteran's low back, the record reflects 
complaints of low back pain dating from at least October 
1992.  In January 1993, this pain was considered to be 
secondary to the veteran's gait, which was presumably altered 
by the presence of his right knee disability.  Significantly, 
however, an MRI of the lumbar spine conducted the previous 
November revealed that it was "essentially unremarkable," 
and electrodiagnostic testing of the lumbar spine, performed 
in March 1993, revealed findings that were inconsistent with 
radiculopathy, polyneuropathy, or nerve entrapment.  

In 1994, the veteran submitted two statements from private 
physicians, one dated in May 1994 and the other dated in 
November 1994.  These reflect that the veteran's right knee 
problems, at that time, were considered to be responsible for 
the "aggravation of any concurrent back symptomatology," to 
use the words of one of those providing the statements, 
Frederick S. Lieberman, M.D.  The other physician, Myron D. 
Haas, D.O., simply stated the "anterior cruciate ligament 
deficient knee has made the back worse."  These statements, 
however, address general back symptoms.  They do not set out, 
describe, or otherwise diagnose a specific underlying low 
back pathology.  In this regard, the Board observes that Dr. 
Haas also indicated that he believed that the veteran injured 
his back when he fell and injured his knee.  It is suggested 
these events to which Dr. Haas was referring occurred in 
service; nevertheless, since he did not diagnose any 
underlying low back disability, but merely described the 
veteran's symptoms, these comments lack any probative value 
with respect to the issue before the Board.   

Subsequently dated records do show that the veteran was 
ultimately diagnosed to have mild degenerative disk changes 
and facet changes in the lower lumbar area, especially at L4-
L5 and L5-S1.  This was revealed on X-rays taken in 
connection with the VA examination conducted in March 1997.  
The examining physician specifically stated, however, that he 
believed that these findings represented "wear and tear and 
aging, and [were] not related to [the veteran's] right knee 
condition."  

As to the veteran's left hip, the record shows that, in 1993, 
there was evidence of what was described as perhaps a small 
chip fracture of the outer aspect of the left acetabulum.  
When he was examined in March 1993, this was not felt to be 
playing any part in the veteran's symptoms at that time.  He 
was seen with complaints of a "deep sensation" that seemed 
to begin in the area of the iliac crest that came down to the 
greater trochanters.  The veteran's complaints were 
considered to be muscular in origin.  

In April 1994, X-rays of the hip were taken.  These revealed 
localized sclerosis of developing degenerative arthritic 
changes, involving the superior articular margin of the left 
acetabulum without loss of joint space volume.  
Significantly, however, the report of the examination 
conducted for VA purposes at that time included an opinion by 
the examining physician, to the effect that the subjective 
symptomatic complaints about the left hip were not supported 
by any objective orthopedic findings and "are not secondary 
or caused by the disability in the right knee."  There was 
no indication in the record that this developing left hip 
arthritis was considered by any medical professional to be 
etiologically related to the veteran's service-connected 
right knee disability.  

Upon VA examination in March 1997, the examining physician 
did note that there was some tenderness on palpating the 
anterior aspect of the left hip.  At the same time, however, 
the hip exhibited a full range of motion, and it was the 
examiner's opinion that, while the etiology of the veteran's 
left hip condition was undetermined, the veteran's right knee 
condition did not result in hip pain.  

In summary, the foregoing medical evidence fails to show that 
the veteran has any distinct left knee or right hip 
disability.  In view of that, there is no competent evidence 
to satisfy the first prong of the requirements for a well-
grounded claim regarding these disabilities, as set out in 
the judicial precedent in Caluza, supra.  There is no medical 
evidence of a current diagnosis of the claimed disabilities.  

Similarly, there is no medical record on which the developing 
arthritis in the veteran's left hip, and the mild 
degenerative disk changes and facet changes in the veteran's 
lumbar spine, are in any way medically linked to the 
veteran's service-connected right knee disorder.  Thus, the 
evidence does not satisfy the third prong of the requirements 
set out in Caluza to establish well-grounded claims for 
service connection for those disabilities.  

In this case, the veteran is the only person who has related 
any current disability of his hips, left knee, and low back 
to his service-connected right knee disability.  As mentioned 
above, however, he has not shown that he has the professional 
expertise necessary to provide meaningful evidence regarding 
the cause of any medical condition.  Since there is no 
medical or otherwise competent evidence establishing the 
presence of distinct left knee and right hip disabilities, 
nor any that links the veteran's current left hip and lumbar 
spine disorders to his service-connected right knee 
disability, there is no basis upon which to find that his 
claims for service connection for these disabilities, as 
secondary to his right knee disability, are well grounded.

In the absence of well grounded claims, there is no duty to 
assist the veteran further in their development, see Grivois, 
supra, and, if claims are not well grounded, the Board does 
not have jurisdiction to adjudicate them.  Boeck, supra.  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for a 
bilateral hip disability, a left knee disability, and a low 
back disability, claimed as due to or as a consequence of the 
veteran's service-connected right knee disability, must be 
denied.  

In reaching this decision, the Board has fully considered the 
veteran's testimony and contentions in regard to his appeal.  
As indicated above, however, when the question involved does 
not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in the 
particular science to which a pertinent question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, supra, 
citing Espiritu, supra.  Thus, the veteran's testimony does 
not provide a basis upon which to grant the benefits sought 
on appeal.  

d.  Increased Rating for Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

As has been described above, the veteran injured his right 
knee during service and, in 1986, he was awarded service 
connection benefits for the disability arising from that 
injury.  Effective from the day after his discharge from 
service, this disability has been continuously assigned a 20 
percent schedular rating.  

The preceding sections of this decision have described the 
treatment and condition of the veteran's right knee from 1991 
through the early part of 1994.  Accordingly, it will not be 
necessary to repeat that evidence here.  It will be 
necessary, however, to briefly describe the pertinent 
evidence dated since that time.  This shows that the veteran 
exhibited a "considerable amount of anterior laxity" when 
examined at a private medical facility in May 1994.  It was 
also noted that the veteran reported periods of instability, 
and that there was a "significant amount of quadriceps 
atrophy."  VA medical records, dated in September 1994, show 
that the veteran's gait was guarded without a knee brace, but 
there was no synovitis or effusion.  The diagnostic 
impression was chronic anterior instability of the right knee 
with some extent of related post-traumatic degenerative joint 
disease.  

A private medical record, dated in October 1994, revealed 
that the veteran's gait was within normal limits, he had only 
minimal difficulty on full squatting, and that the difference 
between the measurement of his right thigh and left thigh, 
was only one cm.  The calf circumferences were equal.  In 
addition, muscle testing showed that muscle strength was 
intact in the various muscle groups of the lower extremities, 
and that there was no right knee effusion.  There was, 
however, a mild degree of synovial thickening, mild to 
moderate pain about the underside of the patella, minimal 
anterior joint line tenderness, and only a slight restriction 
of the range of motion of the knee.  (Full flexion of the 
right knee was to 135 degrees as compared to 145 degrees on 
the left.)  Lateral ligaments were also described as intact.  
The physician who performed this evaluation, however, 
concluded in a letter to the veteran, the following month, 
that the veteran was a candidate for an anterior cruciate 
ligamentous reconstruction.   

In November 1994, the veteran sought emergency room treatment 
after his knee buckled under him while he was climbing a 
circular stair, and he wrenched his back.  Although this 
visit was apparently due primarily to back discomfort, it was 
noted with respect to the knee that there was a little laxity 
to the drawer sign with anterior movement, and minimal 
discomfort to palpation of the medial meniscus area.  

In March 1995, the veteran was seen at a VA outpatient 
clinic, at which time he requested medication to relieve his 
knee pain.  In May 1995, it was recorded that he complained 
of recurrent episodes of giving way of the knee while 
walking.  In December 1995, he was seen at a private medical 
clinic to explore the possibility of cruciate ligament 
reconstruction.  At that time, he complained of occasional 
pain and reported that, less than two weeks earlier, the knee 
had suddenly swelled while he was shooting a basketball.  His 
current major complaints were of pain and instability.  
During a subsequent consultation, it was recorded that the 
veteran ambulated without a limp, but that there was effusion 
about the right knee, and significant medial joint line 
tenderness.  In addition, X-rays taken at that time revealed 
the presence of degenerative changes.  On December 14, 1995, 
the veteran underwent anterior cruciate ligament 
reconstruction with bone-patella-tendon-bone autograft.  In a 
January 1996 rating action, he was assigned a temporary total 
rating for convalescence effective from December 14, 1995, 
the date of the surgery, to February 1, 1996.  Payment at the 
rate for his underlying 20 percent schedular rating was 
resumed thereafter.  

In December 1996, the veteran underwent an examination for VA 
purposes.  At that time, it was recorded that his chief knee 
complaint was pain in cold damp weather or with strenuous 
activities.  Examination revealed the presence of three 
surgical scars about the right knee, each of which was well 
healed, non tender, and without keloid formation.  There was 
no swelling or deformity of the knee noted, and no 
instability.  The veteran's gait was described as normal, 
without a limp, and there was reportedly no evidence of non-
union or loose motion or malunion.  There was also no 
tenderness or pain on palpation, or on range of motion, which 
was measured from 0 to 140 degrees.  This motion was also 
accomplished without crepitus.  X-rays of the knee showed 
status post anterior cruciate ligament repair, two screws in 
the distal lateral femur, and an irregularity of the lateral 
femoral condyle of the right knee and of the right lateral 
tibial plateau with a large osteophyte off the lateral aspect 
of the distal shaft of the femur.  

Another examination for VA purposes was conducted in March 
1997.  With respect to the right knee, the report from this 
examination revealed that the veteran felt his knee had been 
relatively stable since the reconstruction surgery performed 
in 1995.  His current primary complaints were pain and 
discomfort, with occasional trouble going up and down stairs 
and getting out of a chair.  Physical examination revealed 
that the right knee demonstrated a 5-degree extension lag and 
flexion to 130 degrees.  Although the surgical scars were 
well healed, there was a positive Lachman, but no medial or 
lateral instability appreciated.  There was, however, a one-
half inch difference in quadriceps measurements, with the 
right thigh being smaller than the left.  Motor-wise, it was 
recorded that there were no deficits involving the lower 
extremities, and no neurologic deficits, either.  The 
diagnostic impression was as follows:

status post anterior cruciate ligament 
reconstruction of the right knee.  He also had 
injuries involving the menisci and had several 
arthroscopies done.  He now demonstrates evidence 
of traumatic arthritis.  He has restricted range of 
motion as described above.  He has some mild 
weakness involving his thigh muscles as evidenced 
by his one-half inch difference in thigh muscle 
circumference.  

The veteran's right knee disability has been evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating, the highest rating under this code, is assigned when 
there is severe recurrent subluxation or lateral instability.  

Other diagnostic codes applicable for the evaluation of knee 
impairment include 5260 for limitation of leg flexion, and 
5261 for the evaluation of limitation of leg extension.  
Limitation of flexion to 60 degrees is assigned a 
noncompensable evaluation.  Limitation of leg flexion to 45 
degrees is assigned a 10 percent rating, limitation of 
flexion to 30 degrees is assigned a 20 percent evaluation, 
and flexion limited to 15 degrees is assigned a 30 percent 
evaluation. 

Under Diagnostic Code 5261, extension limited to 45 degrees 
is assigned a 50 percent rating, the highest rating under 
this code.  Extension limited to 30 degrees is assigned a 40 
percent rating, extension limited to 20 degrees is assigned a 
30 percent rating, extension limited to 15 degrees is 
assigned a 20 percent rating, extension limited to 10 degrees 
is assigned a 10 percent rating, and extension limited to 5 
degrees is assigned a noncompensable evaluation.  Normal 
range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Board also observes that knee impairment may be 
considered under the provisions of Diagnostic Code 5256.  
This code, however, requires the presence of ankylosis.  
Since that condition has never been shown or alleged, 
consideration of that code would be inappropriate. 

The foregoing record clearly shows that the veteran underwent 
an extensive period of physical therapy for his right knee 
following the surgery that was performed on it in August 
1992.  As was mentioned above, the veteran continued to 
participate in physical therapy through December 1993.  
Neither these records, however, or those dated thereafter, 
reflect the presence of what may be considered severe 
recurrent subluxation or lateral instability, so as to 
warrant the assignment of the next higher 30 percent rating 
under Diagnostic Code 5257.  In this regard, it is observed 
that the veteran has made repeated complaints of instability 
throughout this period.  That notwithstanding, however, the 
actual medical records (of which there are many), show that 
there was no medial lateral laxity present when the veteran 
was seen in April 1993, and only what was described as a 
trace laxity when he was seen in June 1993.  At the same 
time, there was no posterolateral or posteromedial 
instability found.  

In December 1993, anteroposterior and medial laxity was 
described as only slight, and while it was thought the 
veteran exhibited considerable laxity in May 1994, his 
lateral ligaments were considered intact when examined in 
October 1994.  There was only a little laxity noted in 
November 1994 records, and records dated after the veteran's 
reconstructive surgery reflect that there was no instability 
when examined in December 1996, and none observed when he was 
examined in March 1997.  

Under the circumstances described above, it is the Board's 
conclusion that the evidence fails to reflect the presence of 
severe, recurrent right knee subluxation or lateral 
instability.  Accordingly, the criteria for an evaluation in 
excess of 20 percent for the veteran's right knee disability 
pursuant to Diagnostic Code 5257 are not met.  

The foregoing evidence also reflects that the veteran does 
not meet the criteria for even a compensable evaluation for 
his knee disability under either Diagnostic Codes 5260 or 
5261, for limitation of flexion and limitation of extension.  
On those records which reflect that the veteran's range of 
flexion was actually measured, the occasion when it was most 
limited still revealed that he was capable of flexion to 120 
degrees.  It would be necessary to show an additional loss of 
75 degrees before the criteria for a compensable evaluation 
were met in that regard.  Similarly, the record reflecting 
the occasion when the most limitation of extension was ever 
recorded, showed that the veteran had only a 5-degree loss.  
It would have to double before the criteria for a compensable 
evaluation for limitation of extension were met.  

Despite the fact that the evidence fails to reflect that the 
criteria for a compensable evaluation is warranted under 
Diagnostic Code 5260 or 5261, or that a rating in excess of 
20 percent is warranted under the provisions of Diagnostic 
Code 5257, a claimant who has instability of the knee as well 
as arthritis, as is the case here, may be assigned separate 
ratings under Diagnostic Code 5257 (for recurrent subluxation 
and instability) and Diagnostic Code 5003 (for arthritis).  
See VAOPGCPREC 23-97 and 9-98.  

In evaluating arthritis in these circumstances, the Board 
notes that, when it is established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes (as is the case here), a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  The knee is considered a major joint for VA 
purposes, pursuant to 38 C.F.R. § 4.45.  That 
notwithstanding, the limitation of motion for which a 
separate evaluation is to be assigned must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Since the record on appeal includes X-ray evidence reflecting 
that the veteran has developed arthritis in his right knee, 
and the most recent examination conducted for VA purposes 
reveals the presence of complaints of pain and some 
limitation of motion of the knee (albeit at an otherwise 
noncompensable level), the criteria for a separate 
compensable 10 percent evaluation for right knee arthritis 
under Diagnostic Code 5003 have been met.  Thus, while the 
veteran is not entitled to an increased rating for his right 
knee disability based on the provisions of Diagnostic Codes 
5257, 5260 or 5261, we conclude he is entitled to a separate 
10 percent evaluation for the impairment caused by the 
arthritis which has developed in that knee.  

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  The decision of the 
United States Court of Veterans Appeals in DeLuca v. Brown, 8 
Vet.App. 202 (1995), emphasized that the Board must consider 
whether a higher evaluation is in order based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.

In this regard, the Board notes that the evidence in this 
case does not reflect any occasion when the veteran satisfied 
the criteria for even a compensable rating under those 
diagnostic codes that contemplate impairment caused by 
limitation of motion.  In addition, there is no medical 
evidence of any degree of additional range of motion loss of 
the right knee due to pain, weakened movement, excess 
fatigability, or incoordination, and no medical suggestion of 
pain that significantly limits functional ability during 
flare-ups.

Furthermore, it is observed that the veteran has been 
assigned a separate 10 percent rating by the present decision 
to compensate him for any loss of motion caused by his right 
knee arthritis.  As indicated above, to have warranted such a 
rating under the appropriate diagnostic codes, there would 
need to be a two-fold increase in the limitation of 
extension, or an additional loss of 75 degrees of flexion.  
In view of this, it is the Board's opinion that any 
additional impairment that may result from pain or on flare-
ups is adequately compensated, and that the provisions of 
sections 4.40 and 4.45 do not call for the assignment of a 
disability rating in excess of that set forth in this 
decision.  

SUMMARY OF DECISION

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based upon our review of the relevant evidence 
in this matter, and for the foregoing reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an award of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
following outpatient treatment in April 1992.  It is also the 
decision of the Board, that entitlement to an extension of a 
temporary total rating pursuant to 38 C.F.R. § 4.30 for a 
period of convalescence to December 31, 1992, following 
surgery in August 1992, is warranted.  

Furthermore, it is the decision of the Board that the 
preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 20 percent for 
status post right anterior cruciate ligament with medial 
meniscectomy, but that the record supports the award of a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee with limitation of motion due to pain.  

With respect to the veteran's remaining claims, it is the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a bilateral hip disability, a left 
knee disability, and a low back disability, claimed as due to 
or as a consequence of his service-connected right knee 
disability, are well grounded.    

ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence following outpatient 
treatment in April 1992 is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an extension of a temporary 
total rating pursuant to 38 C.F.R. § 4.30 for a period of 
convalescence following August 1992 surgery, to December 31, 
1992, is granted.

Service connection for a bilateral hip disability, claimed as 
due to the veteran's service-connected right knee disability, 
is denied.

Service connection for a left knee disability, claimed as due 
to the veteran's service-connected right knee disability, is 
denied.  

Service connection for a low back disability, claimed as due 
to veteran's service-connected right knee disability, is 
denied.  

An evaluation in excess of 20 percent for status post right 
anterior cruciate ligament repair, with medial meniscectomy, 
is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for arthritis 
of the right knee with limitation of motion, is granted.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 33 -


